Case 1:21-cv-00462-MJT-ZJH Document 3 Filed 09/13/21 Page 1 of 2 PageID #: 20




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

CHESTER FINNEY                                    §

VS.                                               §       CIVIL ACTION NO. 1:21-CV-462

GAVIN NEWSOM                                      §

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Chester Finney, a prisoner confined at the French Robertson Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against Gavin Newsom, the Governor of

the State of California.

                                             Discussion

       When jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391(b)

provides that venue is proper in the judicial district where the defendants reside or in which the

claim arose. Venue is not proper in the Eastern District of Texas, because plaintiff alleges that the

claims arose, and the defendant resides, in California. Under 28 U.S.C. § 1404, the district court

may transfer a civil action to any other district where it could have been brought for the convenience

of parties and witnesses and in the interest of justice. The court has considered the circumstances

and has determined that justice would be served by transferring this action to the district where the

claims arose and the defendant resides. It is accordingly
Case 1:21-cv-00462-MJT-ZJH Document 3 Filed 09/13/21 Page 2 of 2 PageID #: 21




       ORDERED that this civil rights action is TRANSFERRED to the Eastern District of

California.


         SIGNED this 13th day of September, 2021.




                                                    _________________________
                                                    Zack Hawthorn
                                                    United States Magistrate Judge




                                            2
